 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Betlem Service Corporation and Local UnionNo. 13, United Association of Journeymen andApprentices of the Plumbing and Pipefitting In-dustry of the United States and Canada. Case3-CA-933114 December 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN ANI) HUNTEROn 29 August 1980 Administrative Law JudgeThomas A. Ricci issued the attached decision. TheGeneral Counsel and the Charging Party filed ex-ceptions and supporting briefs to which the Re-spondent filed a reply brief, and the Respondentfiled cross-exceptions to which the Charging Partyfiled an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.The judge found that, based on the Union's ada-mant insistence that the Respondent sign the agree-ment reached between the Union and the LocalEmployer Association on 21 May 1979 the negotia-tions between the Respondent and the Union for anew local agreement came to an impasse.' Gener-ally, the Board will not find that an impasse hasoccurred unless the negotiations between the par-ties have been exhaustive. Here, the parties had en-gaged in only two formal bargaining sessions withsubsequent contact through two telephone conver-sations. We agree with the judge, however, thatthe Union's refusal to consider any agreementother than the new local agreement caused impasseearly in the negotiations.Significant in our determination that the Unionassumed a take-it-or-leave-it approach regardingthe local area contract are the 1 June 1979 phoneconversation between the Respondent's generalmanager, Acquilano, and the Union's businessagent, Scott. During both conversations, Scott toldAcquilano that the Respondent had to sign thelocal area contract that had taken effect that day.2In January and March 1979, however, the Re-spondent and the Union had exchanged letters stat-ing that they wished to bargain for a new contractIt is undisputed that the Respondent was never a member of theLocal Employer Association. However, the Respondent was an inde-pendent signatory to the 1976-1979 hocal area contract.2 During the first conversation, Scott threatened that, unless the Re-spondent sized the local agreement, the Respondent would possibly beshut down.to replace the local agreement that was to expireon I June. Consistent with this understanding, theRespondent submitted its proposals to the Union atthe 22 May bargaining session. The record evi-dences that the Respondent's proposals were neverdiscussed or even considered by the Union. In thiscontext, it is evident that the Union had no inten-tion of reaching an agreement with the Respondentthat differed from a new local employer associationagreement and that the parties had reached im-passe. 3ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.3 We note that the discrepancies in the testimony of the Union's busi-ness agents, Farrell and Scott, further tend to undermine any suggestionthat the Union had a good-faith willingness to negotiate a new localagreement with Respondent.DECISIONSTATEMENT OF THE CASETHOMAS A. RIccI, Administrative Law Judge: A hear-ing in this proceeding was held on June 25 and 26, 1980,at Rochester, New York, on complaint of the GeneralCounsel against The Betlem Service Corporation (theRespondent or the Company). The complaint issued onMarch 7, 1980, on a charge filed by Local Union No. 13,United Association of Journeymen and Apprentices ofthe Plumbing and Pipefitting Industry of the UnitedStates and Canada (the Charging Party or the Union) onSeptember 21, 1979. The principal issue presented iswhether, by changing conditions of employment of itsemployees, the Respondent bypassed their exclusive ma-jority representative and thereby violated Section 8(a)(5)of the Act. Briefs were filed by all three parties.Upon the entire record and from my observation ofthe witnesses, I make the following'FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Betlem Service Corporation, a New York Statecorporation, is engaged in the business of providing andperforming mechnical service and maintenance and me-chanical construction and related services at and out ofits place of business in Rochester, New York. During theyear preceding issuance of the complaint the Respondentreceived gross revenues in excess of $50,000 for provid-ing such services to customers such as American CanCompany and International Business Machines, each ofwhich receives at its New York State location goods andmaterials valued in excess of $50,000 originating in out-' A posthearing motion by the General Counsel, mostly unopposed, tocorrect certain typographical errors in the transcript of testimony ishereby granted.268 NLRB No. 53354 BETLEM SERVICE CORP.of-state locations. I find that the Respondent is engagedin commerce within the meaning of the Act.II. THE LABOR ORGANIZATIONI find that the Union is a labor organization within themeaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICEThe Case-in-BriefThis Company is essentially in the construction busi-ness. It has two departments: one consists of sheet metalworkers, who work on sheet metal and install heatingand cooling equipment. The other services and maintainsheating and cooling machinery, and uses both skilled em-ployees called journeymen or craftsmen, and less skilledpersons, or apprentices, called tradesmen. The sheetmetal workers are covered by a collective-bargainingagreement with their own union, through a collective-bargaining agreement with the Sheet Metal WorkersUnion. Neither the sheet metal workers nor their unionhas anything to do with this case.For some years the Company had been party to twounion contracts covering its service and maintenancemen. One was a nationwide agreement between the Me-chanical Contractors Association of America and theUnited Association of Journeymen and Apprentices ofthe Plumbing and Pipefitting Industry of the UnitedStates and Canada, AFL-CIO. It was a multiemployercontract and the Respondent was a member of the multi-employer National Association. The second contract wasbetween the Mechanical Contractors' Association ofRochester and Local Union No. 13, of the Plumbing andPipefitting International Union. The two contracts havea relationship to one another, the second one being infact a local addendum to the broader one, as is usual inmany industries which are organized among the employ-ees on a national basis. But in the case of the local ad-dendum, this Respondent has never been a member ofthe local employer association-the Rochester group. Ithad nothing to do with the bargaining that went on be-tween the local multiemployer group and Local 13 ofthe Union. It signed the local contract as a separate em-ployer, after the group bargaining had ended and thegroup contract had been signed and completed. In short,this Company's employees were never included in a mul-tiemployer bargaining unit insofar as the local contractwas concerned. In 1979, the national contract expired onAugust 16. By letter dated June 5, this Company with-drew its membership in the National Employer Associa-tion and advised the International union it wished to bar-gain separately on its own behalf. That this was a"timely" withdrawal from that multiemployer bargainingunit is literally stated in the complaint issued in thiscase.2The National union's only response to the June 5letter was made on August 7, 10 days before expirationof that contract, when its general president told the Re-spondent it should thereafter bargain with "the Local2 The pertinent language of the complaint reads as follows: "On orabout June 5, 1979, Respondent timely withdrew from the Associationand bargaining as part of the multi-employer group ...."Union having jurisdiction over the appropriate geograph-ic location."The Local "geographic" addendum was due to expireon May 31, 1979. Not wanting to be bound by its termsbeyond that date, Local 13 wrote to the Respondent onJanuary 26, informing it that it wished to negotiate for anew agreement. It sent exactly the same notice to about30 other employers who, like the Respondent, had eachseparately signed the local group contract. The Respond-ent replied on March 27 and offered to meet in collectivebargaining. The parties met on May 22 and May 29 withRobert Scott, a business agent of Local 13, on behalf ofthe Union, and Dominick Acquilano, general manager ofthe Company, on behalf of the Employer. On May 22the parties exchanged written, comprehensive proposalsfor a new contract. They never met again.In August, about 3 months after the local contract hadceased to be binding on this Company and after the na-tional agreement had expired, the Respondent informedall of its employees it was then and there putting intoeffect all the contract proposals affecting conditions ofemployment it had offered to their local union in May.The complaint alleges that, by this one act of puttinginto effect the complete offer which Local 13 had re-fused to agree to in bargaining meetings, the Respondentmade a unilateral change in conditions of employmentand thereby violated Section 8(aXS) of the Act. Al-though, in classic fashion quoting from the statute, thecomplaint also alleges that the Respondent "refused tobargain," the General Counsel conceded, on the record,that the Respondent is not charged with literally "refus-ing" to meet or discuss or bargain. It is admitted the Re-spondent never withdrew recognition or said "no" whenthe Union asked for a meeting. It is solely the act of by-passing the exclusive bargaining agent that is said tohave been wrong.While denying that it did what it did August 18 with-out consulting with or even formally advising the Unionin advance, the Respondent defends on the ground that ithad a right, under Board law, to do that because of theadamant, revealed, and absolute unwillingness of theUnion even to look at, much less negotiate about, its pro-posed changes in condition of employment. Restated: Itscontention is that an impasse had been reached such asto justify the Company in running its business as itthought right.In sum, it is a pure question of fact to be decided onthe record in its entirety. Is it true, as now asserted bythe Company, that Local 13 was determined, from thevery beginning, to give no consideration at all to theCompany's proposal, to reject it out of hand and withtotal disregard of any question of merit, and to havenothing to do with the entire package regardless of anydetails listed, not even to talk about it? The entire caseturns on this one question.There are several seemingly separate allegations ofviolations of Section 8(aX1): a threat by the Companynot to sign the Union's contract, interrogation of an em-ployee, etc. These are but paraphrasing of the principalunfair labor practice alleged. Also, a man left the Com-pany one Friday and went to work at another company355 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe following Monday. The Respondent offered to takehim back 2 weeks later, but he refused.Evidence, Analysis, and ConclusionI find, all pertinent factors considered, that there wasan impasse in this situation and that the Respondent didnot violate the statute when it changed the conditions ofemployment on August 18. This findings rest in part onwhat was said at the time of the events, in part on whatthe parties did at the time, and in part on what was saidin course of the hearing. Throughout the transcript therewas a confusing use of words, a distortion of nouns cre-ating a certain impression whereas the reality of whatwas meant was something else. This suggestive language,as it were, will be clarified if first the nature of the dis-pute which arose be understood.Under the expiring contracts, the Company was obli-gated to and did contribute to the pension fund mainte-nance by Local 13, a benefit enjoyed by the employeesfor their work. It also paid directly to the Union, a cer-tain amount, measured by the payroll, for health insur-ance benefits. A third contractual burden was that in-stead of giving the employees time off, with pay, forholidays and vacations the Company paid a certainamount per hour worked, again directly into Local 13'scoffers, the employees, I assume, then enjoying the bene-fits by payments made by the Union. One other item willsuffice. There was-and now I mean both Internationaland Local Union-a contractual clause supporting atraining program to encourage the development of newjourneymen in this craft, called the "advancement fund";under the terms of the national agreement the Respond-ent had to pay so much money every so often into thatfund. There were other items in the two lengthy con-tracts touching on union prerogatives, or obligationsplaced on the employer, but the foregoing will suffice tomake clear what the case is all about.In its written proposals to Local 13 on May 22-avery detailed statement covering all the usual things suchas direct hourly rate payments as well as fringe bene-fits-the Respondent said it would no longer make allthese listed payments to the Union. Instead, it offered togive the employees just plain paid holidays and vaca-tions, and to pay to them directly into their hands thesame percentage of earnings for hospital insurance andpensions, and let them take care of their future as theysaw fit, And, of course, it wished to discontinue any pay-ments for supporting the Union's educational trainingprogram.That same day, on May 22, Scott of Local 13 handedAcquilano, the company man, an equally detailed pre-pared proposal. It reflects essentially the final agreementwhich the Local Union had reached with the Local Em-ployer Association of Rochester the very day before-onMay 21.3 And, of course, the Local's proposals includeda Christopher Farrell, the top man in Local 13, said at the hearing thatthe proposals handed the Company by his subordinate on May 22 were"more favorable to the union than the agreement reached with the Asso-ciation." But his assistant, Scott, who was the front man in the bargain-ing, contradicted his superior, by making clear that whlt he demanded ofthis Company was precisely what had been won from the local employergroup the day before.all the above-listed money contributions to be made bythis Company directly to the Union. Acquilano said hewas having no more of that.In the talking that then followed, among the employ-ees as well as between them and the company or unionrepresentatives, the question-whether this Companywas going to or was not going to sign the "Union con-tract"-became rampant. For 2-1/2 months-June, July,and half of August-there was much uncertainty, in theminds of both the employees and management represent-atives, as to what was going to happen. Would Local 13agree that I out of 50 companies in the same "geographi-cal location" could operate free of the Union's "condi-tions" that bound all the other companies? Would it sitby while 20 of its members worked under such "non-union" conditions-to use a phrase repeatedly uttered byits witnesses? In conceding, as she did, that the Respond-ent never withdrew recognition from the Union as theaccredited bargaining agent, the General Counsel wasnegating the idea that the Respondent was motivated bythe classic union animus of which the cases speak. Butcounsel for the Union kept arguing that what the Com-pany wanted was to get rid of the Union completely.Perhaps the heart of the case is best spelled out in thecomplaint itself, which alleges it to have been an unfairlabor practice by the Respondent to have threatened, outof the mouth of Ronald Wolfe, a supervisor, that it"would not sign a union contract." (Emphasis added.)The General Counsel very meticulously amended thecomplaint at the start of the hearing by adding the alle-gation that a separate unfair labor practice was commit-ted by Acquilano, the general manager, when he said theRespondent "would not sign a contract with the Union."(Emphasis added.) Both statements (and the whole caserests on them) are just not true, and on that score therecord could not be plainer. Acquilano testified that inhis first meeting with Scott, on May 22, when he handedover the Company's proposal the union agent looked atthem and said: "We can't go along with these things.... We fought for these things for years and we're notgoing to give anything up." I credit this testimony byAcquilano.In normal parlance, when an employer says, in thecourse of an organizational campaign or even during ini-tial contract negotiations, "I will not sign a union con-tract," he is rejecting the basic principle of the statute,the duty to deal in good faith with the employees'chosen representative. When General Manager Acqui-lano and his assistant Wolfe expressed the thought thisCompany would not sign "the Union contract"-and itreally does not matter what precise words they usedthey were saying something totally different. They weresaying the Respondent was rejecting-with grim deter-mination and with full awareness of the economic diffi-culties likely to follow-the sort of contract Local 13had long had with the Employer Association and wassure to resume immediately at the same time. The word"union" in the mouths of Acquilano and Wolfe did notmean group action, employees acting in concert, or anexclusive voice speaking on behalf of the Respondent'semployees. They were talking about the "contract"356 BETLEM SERVICE CORP.which Local 13 always make with the Rochester Asso-ciation, and the one those parties had just finishedmaking-entirely without this Company's participation.Acquilano offered to continue the same hourly rate ofpay prevailing in the "geographical location" via theLocal area contract and to sign up with Local 13, bind-ing itself to continue making those same payments.Indeed, Acquilano would have loved nothing more thanto have Scott, the lowest echelon of authority in Local13, say, "Yes," and sign the agreement for his Union.Carl Roda, then an employee, quoted Acquilano assaying "he was thinking of possibly not 'signing the localagreement ...." John Kiehle, then also an employee,testified that while chatting with Wolfe, the Company'sdispatcher and an admitted supervisor, Wolfe told himthat "[h]e didn't think Dominick [Acquilano] would signthe contract."My first finding is, therefore, that the complaint allega-tions that anyone on behalf of this Company voiced athreat to refuse to bargain with the Union, or any union,are not supported by any evidence in this record.That throughout the bargaining in May and continuinginto late August the Union was insisting on acceptanceof its newly negotiated contract with the Rochester asso-ciation, while refusing even to look at the Companyoffer, is proved beyond question by a number of facts.1. Farrell, the Local 13 business agent, sent his subor-dinate to do the bargaining with this one Company. Hesaid that there was only one meeting between Scott andAcquilano. He was just trying to eliminate from the pic-ture Acquilano's attempt to sell his proposal, for Scottspoke clearly of two, not one meeting. By implicationScott tried to create the impression that the Company'soffer was considered by the Union. But he also said henever talked to anyone about those proposals.Q. In reviewing them [the Company's writtenproposals] did you discuss them with anyone else?A. No ....Q. Nobody in the Union?A. No. Asked at one point had Scott shown himthe Company proposals, Farrell said: "There weresome proposals but they had to be decipheredbefore we knew what Mr. Acquilano was talkingabout."This was the business manager trying to explain awaythe Union's obvious indifference to whatever it was theCompany was proposing. Later, shown the two-pageproposals handed to Scott on May 22, Farrell was askedhad he ever seen it. Then came the following:Q. Mr. Farrell, I show you Respondent Exhibit 2in evidence, and ask you if you have ever seen thatdocument?A. Very quickly, yes ...Q. You mean at the time very quickly?A. I didn't bother to read it. I have seen the doc-ument. I didn't read it.It would be difficult to imagine a stronger indication ofuncompromising rejection of a complete proposaal thanthis.2. Although not precisely clear in the record, it seemsthat, of the 50 or so companies in this business in theRochester area, 18 are members of the Local EmployerAssociation and are bound by the multibargaining viasuch membership. Close to 30 more each sign separatelyas this Respondent did in the past. Farrell denied hewanted this Company to sign the same contract the As-sociation had settled on May 21:Q. Now, isn't it a fact, Mr. Farrell, that yourunion wanted Mr. Acquilano to sign the same con-tract that the Association had signed?A. Absolutely not .... we negotiate agreement.We try to get the most advantageous position forthe Union.And then came the following:But as far as the plumbing and the service busi-ness and the maintenance business and the construc-tion business that Betlem Service Corporation isconcerned with; have you ever varied the terms ofany of the contracts other than the Association's?THE WITNESS: Never.3. Further proof of the Union's adamancy in demand-ing acceptance of its association, area contract, is seen inrepetitive statements that clear expiration of the 1976-1979 area agreement notwithstanding the fact that theRespondent was bound by that agreement nevertheless.The national agreement, which bound this Company upto August 17, provided, inter alia: "[T]he Employer andthe Union agree that local area Mechanical Maintenanceand Service Agreements will be negotiated and suchagreements will provide wage rates and fringes andworking conditions ...." It was pursuant to thatclause-still binding on this Company to August 17-that the Respondent started bargaining with Local 13 inMay. To say, as union agents did a number of times atthe hearing, that this Company was "bound" by theLocal agreement, settled on May 21 and in effect onJune 1, ignored the plainest contract language. This, tosay nothing of the complete inconsistency between thatposition and the simultaneous bargaining that was goingon, with the Union even saying there never was an im-passe. At least the general president of the Internationalunion read this contract correctly when he wrote to Ac-quilano, with a copy to Farrell, on August 7, to tell bothof them that "separate negotiations would have to be be-tween your company and the Local Union ... ."Denying, at one point, having said he insisted on theRespondent's signing the area agreement, Scott ex-plained: "There's a section in the National Agreementwhich binds them to wages and fringe benefits for a localagreement for any work not covered in that Service andMaintenance Agreement." Scott also spoke of a June 5conversation with Acquilano: "I told him that the newagreement had been enforced since the previous Friday[June 1] and according to the National agreement, anywork not covered by the service and maintenance agree-ment would have to be done and paid at the prevailing357 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrate called for in the local agreement." To clarify anyambiguity, he was then asked:Q. What is the Service and Maintenance Agree-ment? The word Agreement means a contract.Which contract are you talking about?THE WITNESS: The National Contract.JUDGE RICCI: Any work that was covered by theNational Contract had to be paid by this Companyaccording to the renewed local agreement; is thatwhat you are saying?THE WITNESS: Yes, sir.4. In my considered judgment, the ultimate fact thatthe Union, from the beginning, arbitrarily refused to giveany consideration to the Company's desire is also evi-denced by its counsel's off-stated position that the Em-ployer was bound to honor the terms and conditions setout in the newly renewed local area contract, and nevermind the fact this Company had nothing to do with it. IfI understood his position at the hearing, it rests in parton a clause in the then still-in-effect national contract onthe subject "Subcontracting." That one reads: "Anyother work in the control of the Employer signing thisAgreement that falls in the jurisdiction of the United As-sociation ...shall be done in accordance with the pre-vailing Building Construction Agreement of the LocalUnion having jurisdiction." Another section of the Na-tional Contract says: ". ..wage rates, workmen's com-pensation, hours of work shifts, shift premiums, overtime...shall be in accordance with the established localMechanical Equipment Service and Maintenance Agree-ments ... "Counsel misstates this contract. The Respondent wastrying to bargain with the Local, as the national agree-ment said it must. (See its sec. 5, above.) To say that itwas "bound" by what other signers of the National Con-tract had agreed to-and this is precisely what counselwas saying-is but another way of saying this Companyhad no choice but to accept Local 13's offer of May 22.The very stated position strengthens my credibility find-ing that Acquilano told the truth when he quoted Scottas explaining he would never give up what his Unionhad won over the years!Indirect as it may be, I see this as further proof ofwhat emerges from the record as a whole. The Unionwanted this Company tied to its local association con-tract and nothing else.5. There are more supporting facts. Seeking to avoidthe conclusion the Union was doing nothing more thaninsisting the Company sign exactly the same contract justaccepted by the Local Employer Association, Farrellsaid, at one point in his testimony, that the offer made bythe Union to this Company was more advantageous tothe Union than what it had offered the Rochester Asso-ciation. One must wonder: What are chances the Unionwould expect more from the independent recalcitrantcompany that it sought from all the rest? But again, inconflict, is the testimony of Farrell's messenger, who ad-mitted, at the hearing, the Union's proposals were "thesame proposals that you made to the Mechanical Con-tractors Association, by you, I mean the Union; is thatcorrect? Yes. Q. There is no variance at all? A. No."6. And finally there is the Union's brief, filed after theclose of the hearing. An important credibility questionwas raised at the hearing. Acquilano testified that he lasttalked to Scott on June I by telephone. He called theunion agent to ask what was happening and was told, ashe testified, ". ..he was enforcing the National Agree-ment.... unless I signed the agreement that we wouldpossibly be shut down.... the Local Agreement." Ac-quilano answered the agent that he was "not going tosign an agreement that was made for somebody else,"but he wanted to negotiate his own. Acquilano also testi-fied that Scott called him back that day to repeat he, Ac-quilano, had to sign the local area contract that hadtaken effect the same day. Acquilano closed with sayinghe never again heard from any representative of theUnion.Scott denied having talked at all with Acquilano onJune 1; he said he telephoned that day and asked theoffice girl to have Acquilano call him back, but that themanager never did. Scott also testified he called on June4 and did talk to Acquilano. "I advised him that accord-ing to the National Agreement, that he was signatory to,he was bound to implement the new agreement whichhad been agreed upon with the Association .... TheLocal Mechanical Contractors Association." "He toldme he still wanted to negotiate the agreement. I advisedhim; when he wants to meet we would be available tomeet, we would set up a meeting." The essence ofScott's story, in total, is that Acquilano's failure to com-municate with him thereafter proves the Respondent re-fused to continue negotiations, that it just refused to bar-gain.I credit Acquilano over Scott. Entirely apart from thefacts of record, set out above, which point clearly in sup-port of Acquilano's version of the events, the Union'sbrief removes any doubt on that score. It will be recalledthat in January and March the Respondent and Local 13exchanged letters saying they wished to bargain for anew contract to replace the local agreement due toexpire on June 1. This Company was never a member ofthe Rochester Mechanical Association, which was goingto bargain with Local 13 separately on a multiemployerbasis. This Company and this Union met and talkedduring May. At the hearing the Union complained thatthe Respondent did not bargain enough, insisting thatwhat talking took place was too little to justify the Com-pany in putting its offer into effect unilaterally. Whiletalking with the Company's manager, Local 13 wentabout its business of negotiating with the Rochestergroup, came to terms with it on May 21, and signed anew contract to take effect on June 1.In its brief the Union now says, "The Parties' Conductin May is Irrelevant," "there was no obligation on theUnion's part to even discuss Respondent's proposed con-tract," and the Company "was bound" by the new agree-ment reached on May 21 between Local 13 and theRochester employer association! And in the face of thedispute in testimony-did Scott, of the Union, or did henot tell employer Acquilano it was the local area agree-358 BETLEM SERVICE CORP.ment or nothing?-Local 13 now says Scott did tell theman, early in June, he was bound by the agreement hisUnion had made with the multiemployer group. Whatbetter proof that the Union's agents never looked atmuch less gave any thought to what the Company's pro-posals were than this? If ever there was a case showingabsolute and adamant rejection of a contract proposal,leading to impasse in an absolute sense, this is it.More farcial still is the further contention by theUnion in its brief, that because the Respondent, up to theday the national agreement expired on August 16, madepayments to various union funds which it was not obli-gated to do, it must be deemed to have adopted the newarea agreement reached by Local 13 and the Rochestergroup. With the Respondent telling Scott, as clearly asanyone could talk, that his Company was going to makeits own separate and different deal with Local 13, thisagreement in the brief speaks as though the hearing inhis case had never been held at all.There were various clauses in the national agreementsaying how once a company signatory had "negotiated"such things as "wage rates and fringes and working con-ditions," it would have to live up to them and be boundby them. Local 13 now twists this into meaning thateven if somebody else-like the Rochester group-"ne-gotiates" a local deal, the party who had nothing to dowith that is nevertheless bound to make those paymentsand contributions. And, of course, never mind the factthat, still as the national agreement requires, that individ-ual employer was in process of bargaining as the localitself requested.The truth of the matter is that the impasse reached inthis case was not so much the Union's total and the finalrejection of the Employer's proposals, but instead theUnion's total and adamant insistence that the Respondentjust sign the area contract lock, stock, and barrel. Itmade no difference at all to the Union what details wereset out in the Company's comprehensive, written propos-als. The union agents did not even look at it. For theUnion to say now-as it also argues in its brief-that anunfair labor practice must be based on the fact the Com-pany, when it put its offer in effect unilaterally, deviatedin some small detail or other from its original May 29proposals is a still further attempt to change the entirepicture of the case. The last thing that concerned thisUnion in the dispute was any particular jot or tittle ofwhat the Company wanted to do.I shall recommend dismissal of the 8(a)(5) allegation ofthe complaint. Alexander Typesetting, 207 NLRB 301(1973).During June the union agents started a campaignamong this Company's employees trying to get them tosign union authorization and membership cards. Therewas much resistance among the employees. Manager Ac-quilano is now charged with telling employee Kiehle notto sign such a membership card, an unfair labor practice,according to the complaint. This idea highlights a furtherincoherence that runs through the entire case. Acquilanodenied having asked Kiehle had he signed a card; histestmony is he told the man he did not care what he didabout that. According to Acquilano, he called the man athome about an assignment to be made and, when theman started talking about going to the union hall to signa card, he told him, "Jesus, you do your job first andthen you can go the local ...go after working hoursbut do your job first."Kiehle also testified about a conversation with Wolfe,the dispatcher, his old friend, They sat in a bar 6 or 7hours discussing the uncertain situation: "We were re-lieving a lot of tensions .... The job situation aboutnot knowing whether we were going to-the shop wasgoing to stay union or nonunion." Kiehel added that asthe two discussed the problem at length Wolfe asked himif he knew what the Union was going to do.In August, Dominic Acquilano, the son of the manag-er, told Kiehel he was being laid off "due to a shortnessof work," adding he thought "it was a good time for meto leave before they started the picket line out in front."Kiehle continued he then voiced his concern aboutworking under noncontract conditions, he having only 7-1/2 years credit under the Union's pension plan, with 10years required before rights would vest. Acquilano thentold him he could get a job at a company calledMcShaw, which was covered by a union contract, andwhere they "would need a man pretty soon."The complaint alleges that both Acquilano and Wolfeillegally interrogated Kiehel about his union activitiesand that the Respondent fired him that day in August be-cause of his union activities, all unfair labor practices.Curiously, however, Kiehel also testified, about theMcShaw job: "I had the job lined up prior to this ....The job was lined up before he ever laid me off .... Itwas at least of 3 weeks prior." In fact, the very nextMonday he started work at McShaw. And when, 2weeks later, the Respondent called him back, he refusedto return.I will recommend dismissal of all these complaint alle-gations. If Kiehle had already arranged to go elsewhere,it means at the least that he well knew his work wasslacking off, exactly as Acquilano told him. Besides, if hehad not moved, his retirement would have been endan-gered or at least lessened. And, if Acquilano did agreewith him that work in a "union contract" shop wouldbenefit him, he was stating no more than what every-body well knew that day.There is more to weaken the inference that this man'slayoff was anything but in the regular course of business.Kiehel signed an investigation affidavit in this matter;there is no mention in it anywhere about employees sign-ing union cards of any kind, much less about any conver-sations with any members of management on the subject.Kiehle explained this failure, which greatly clouds hiscontrary testimony, by saying he was "advised ...thatit wasn't relevant to the case." Asked who had "ad-vised" him to keep quiet about the cards, he said it was"counsel before I met with the Board agent," meaningcounsel for the Union, after he had already talked toScott and another union representative! I credit the Em-ployer witnesses' denials.Besides all this, there was no conceivable reason whyany representative of management would want to inter-rogate an employee illegally on the question of whetheror not he was signing a union membership card. All359 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthese employees were, throughout these events, duespaying members of the Local 13. And the Company waseven them continuously checking off their dues and for-warding them to that Union. Why should this Union,during these events, be soliciting authorization cardsfrom its own members? There is simply no explanationanywhere in this record or in the briefs that were filedthat sheds any light on what was no more than a furtherobfuscation of virtually everything the prosecution sideof the case was doing.Recommendation4I hereby recommend that the complaint be, and ithereby is, dismissed.4 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.360